NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-2898
                                       ___________

                                   KAREN TUCKER,
                                             Appellant

                                             v.

                           (HP) HEWLETT PACKARD, INC.
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 1:14-cv-04699)
                      District Judge: Honorable Robert B. Kugler
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     May 1, 2017

              Before: AMBRO, KRAUSE and NYGAARD, Circuit Judges

                              (Opinion filed: May 17, 2017)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Pro se appellant Karen Tucker appeals from an order of the United States District

Court for the District of New Jersey dismissing her complaint for failure to comply with

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Rule 8 of the Federal Rules of Civil Procedure. We will vacate the District Court’s

judgment and remand for further proceedings.

                                              I.

       In July 2014, Tucker filed a complaint in the District Court against appellee

Hewlett-Packard (HP), alleging violations of the New Jersey Products Liability Act,

consumer protection statutes, fraud statutes, and her due process rights. Tucker then

moved to amend her complaint and submitted a proposed amended complaint. In March

2015, the District Court found, inter alia, that Tucker’s complaint “is filled with

redundant, unnecessary, ambiguous, conflicting, irrelevant and confusing allegations, and

her proposed amendments are overly long and filled with the same.” Accordingly, the

District Court gave Tucker leave to amend, warning that failure to comply with Federal

Rule of Civil Procedure 8 would result in dismissal of her complaint under Federal Rule

of Civil Procedure 41. Dkt. # 23. In response, Tucker filed a document titled “motion

for reconsideration.” HP argued that the document should be treated as an amended

complaint and requested that it be dismissed for failure to comply with Rule 8, or

alternatively that Tucker be required to file another amended complaint. In October

2015, the District Court construed Tucker’s document as an amended complaint,

dismissed it without prejudice under Rule 8, and granted Tucker leave to amend only her

products liability claim, noting that it could not “decipher any basis” for her other claims.

See Dkt. # 27 at 4-5. The District Court again warned her that her complaint would be

dismissed pursuant to Rule 41 if she failed to comply with Rule 8. Id. at 5.
                                              2
       In November 2015, Tucker filed another document titled “motion for

reconsideration.” Dkt. # 29. HP again opposed her motion, arguing that she still failed to

comply with Rule 8. In May 2016, the District Court treated this document as a second

amended complaint, concluded that Tucker had failed to comply with Rule 8 as ordered

and failed to focus on her products liability claim, determined that giving her further

leave to amend would unduly prejudice HP, and decided that there would be no utility in

giving her another chance to amend her complaint. Consequently, the District Court

dismissed her complaint with prejudice under Rule 41(b) for failure to comply with Rule

8. Tucker v. Hewlett Packard, Inc., No. 14-4699, 2016 WL 3034106 (D.N.J. May 27,

2016). Tucker timely appealed to this Court.1

                                                 II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. As is familiar, we construe

pro se filings liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). We

review a District Court’s dismissal under Rule 8 and under Rule 41(b) for abuse of

discretion. See In re Westinghouse Sec. Litig., 90 F.3d 696, 702 (3d Cir. 1996) (Rule 8

dismissals); Emerson v. Thiel Coll., 296 F.3d 184, 190 (3d Cir. 2002) (Rule 41

dismissals).




1
  Tucker also filed motions for reconsideration. Because Tucker did not file a new or
amended notice of appeal from the District Court’s denial of those motions, we cannot
review the orders denying those motions. See Fed. R. App. P. 4(a)(4)(B)(ii).

                                             3
       Rule 8(a)(2) requires a pleading to contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.” A complaint “must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). The allegations in the complaint must not be “so

undeveloped that [they do] not provide a defendant the type of notice of claim which is

contemplated by Rule 8.” Phillips v. Cty. of Allegheny, 515 F.3d 224, 232 (3d Cir.

2008). Under New Jersey products liability law, plaintiffs may plead design defect

claims, manufacturing defect claims, or inadequate warning defect claims. See Zaza v.

Marquess and Nell, Inc., 675 A.2d 620, 628 (N.J. 1996). Tucker tried to raise all three

types of claims under New Jersey law, but she most clearly pleaded a design defect

claim. To plead such a claim under New Jersey law, she must have stated that the

“product was defective, that the defect existed when the product left the defendant’s

control, and that the defect caused injury to a reasonably foreseeable user.” Zaza, 675
A.2d at 627 (quoting Feldman v. Lederle Labs, 479 A.2d 374, 384-85 (N.J. 1984)).

       When the District Court dismissed Tucker’s second amended complaint, it

“acknowledge[d] that Plaintiff has attempted to organize her allegations into a more

coherent manner, including numbered paragraphs. . . .” Tucker, 2016 WL 3034106, at *2.

Reading Tucker’s complaint liberally, several paragraphs qualify as a “short and plain

statement of [her] claim” under Rule 8, and provide HP notice as to what type of claim

she is asserting. For instance, in one paragraph, she stated that on March 6, 2014, she
                                                4
“was using the Hewlett Packard . . . Pavilion dv7-4071nr Entertainment Notebook Serial

# CNF020520N . . . keyboard” to type, that the computer was “powered by HP brand

defective AC adapter, battery and cord Serial #213349,” which “spontaneously

excessively overheated and emitted electric shocks causing Plaintiff to sustain painful

electric shocks, second and third degree thermal burns to both hands, . . . emotional

distress, and mental anguish[.] ” Dkt. # 29 at 7-8, ¶ 7. In another paragraph, Tucker

contended that HP recalled the power cord for her computer model because it was found

to be defective. Dkt. # 29 at 11-12, ¶ 18. Finally, she stated: “Defendant(s) was the

manufacturer or seller of HP Pavilion dv7-407nr Entertainment Notebook . . . and

defective cord products[,]” and “that the product causing the harm and personal injury

was defective and dangerous” because it had a manufacturing defect, failed to adequately

warn the user, and was defectively designed. Dkt. # 29 at 13, ¶ 21. We agree with the

District Court that Tucker’s pleadings are unnecessarily long and contain extraneous

material. But, at bottom, Tucker alleged that her computer’s power cord was defective,

that the defect existed when the cord left HP’s control, and that the defect caused injury

to a reasonably foreseeable user - her. See Zaza, 675 A.2d at 627. This is sufficient for

Rule 8 purposes. See Erickson, 551 U.S. at 93-94.2


2
  When using a dismissal as a sanction, a District Court is ordinarily required to consider
and balance six factors enumerated in Poulis v. State Farm Fire & Cas. Co., 747 F.2d
863, 868 (3d Cir. 1984). The District Court here did not cite Poulis or fully consider its
factors. See Livera v. First Nat. State Bank of N.J., 879 F.2d 1186, 1188 (3d Cir. 1989)
(concluding that District Court abused its discretion when it failed to consider the Poulis
factors). We need not conduct a Poulis analysis here, however, in light of our conclusion
                                              5
      Accordingly, we will vacate the District Court’s judgment and remand for further

proceedings on Tucker’s products liability claim.3 We express no opinion on the merits

of her claim, and our opinion does not preclude the defendant from raising any

affirmative defenses that may be available.




that Tucker's amended complaints did, in fact, comply with Rule 8.
3
 While we conclude that Tucker’s design defect allegations are sufficient for Rule 8
purposes, we express no opinion as to whether she has pleaded or can plead
manufacturing defect or inadequate warning defect claims.
                                           6